 
 
EXHIBIT 10.1

AMENDMENT NO. 2 TO
 
WMI LIQUIDATING TRUST AGREEMENT
 
AMENDMENT NO. 2 TO WMI LIQUIDATING TRUST AGREEMENT, dated as of January 7, 2014
and effective as of such date (the “Amendment”), is made by William C. Kosturos,
as liquidating trustee (together with any successor or additional trustee
appointed under the terms hereof, the “Liquidating Trustee”) of WMI Liquidating
Trust (the “Liquidating Trust”) and consented to by each voting member of the
Trust Advisory Board of the Liquidating Trust.
 
BACKGROUND
 
A.           The Liquidating Trust was formed by Washington Mutual, Inc. (“WMI”)
and WMI Investment Corp. (“WMI Investment” and, together with WMI, the
“Debtors”), as debtors and debtors in possession, the Liquidating Trustee and
CSC Trust Company of Delaware as the Delaware resident trustee (together with
any successor Delaware resident trustee appointed under the terms hereof, the
“Resident Trustee” and collectively with the Liquidating Trustee, the
“Trustees”) pursuant to the terms and conditions of that certain Seventh Amended
Joint Plan of Affiliated Debtors Pursuant to Chapter 11 of the United States
Bankruptcy Code, dated December 12, 2011, as confirmed (including all exhibits
thereto, as the same may be further amended, modified, or supplemented from time
to time, the “Plan”), filed in the Debtors’ chapter 11 cases.
 
B.           The Liquidating Trust is governed by that certain Liquidating Trust
Agreement, dated as of March 6, 2012, among the Debtors and the Trustees (as
amended by Amendment No.1 to the WMI Liquidating Trust Agreement dated as of
August 1, 2012, the “Liquidating Trust Agreement”).  Pursuant to the Liquidating
Trust Agreement, there has been established a Trust Advisory Board with the
duties and obligations set forth in the Liquidating Trust Agreement.  Section
9.9 of the Liquidating Trust Agreement provides that, subject to certain
exceptions not applicable here, any provision of the Liquidating Trust Agreement
may be amended or waived by the Liquidating Trustee with the consent of all
voting members of the Trust Advisory Board.
 
C.           The Liquidating Trustee has determined that it is advisable that
the Liquidating Trust Agreement be amended as provided for herein and each
member of the Trust Advisory Board has consented to such amendments and has
executed this amendment with the intention of evidencing such consent.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the Liquidating Trust Agreement is hereby amended as follows:
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
AMENDMENT
 
1. Transfer of Liquidating Trust Assets.  Section 1.3 of the Liquidating Trust
Agreement shall be amended and restated to read in full as follows:
 
“On the Effective Date, the Debtors shall transfer, for the sole benefit of the
Liquidating Trust Beneficiaries, pursuant to Bankruptcy Code sections
1123(a)(5)(B) and 1123(b)(3)(B) and in accordance with the Plan and the
Confirmation Order, the Liquidating Trust Assets to the Liquidating Trust, free
and clear of any and all liens, claims, encumbrances and interests (legal,
beneficial or otherwise) of all other entities to the maximum extent
contemplated by and permissible under Bankruptcy Code section 1141(c); provided,
however, that the Liquidating Trust Assets may be transferred subject to certain
liabilities, as provided in the Plan, Confirmation Order or as otherwise
provided herein.  On the Effective Date, there shall be set aside out of the
Liquidating Trust Assets the amount of Cash that was reasonably determined by
the Debtors and the Creditors’ Committee following consultation with the Equity
Committee prior to the Effective Date to be necessary to fund the activities of
the Liquidating Trust, which amount shall be Sixty Million Dollars
($60,000,000.00) (the “Funding”); provided, however, that the Funding may be
increased from time to time during the term of the Liquidating Trust upon the
request of the Liquidating Trustee and the approval of a Supermajority of the
Trust Advisory Board.  A “Supermajority” shall mean the affirmative vote of
seven (7) of the nine (9) members of the Trust Advisory Board (excluding the
Holdco Member); provided, however, that if at any time the number of members of
the Trust Advisory Board is (a) less than nine (9) but greater than (4), a
“Supermajority” shall mean the affirmative vote of all but two (2) of the then
current members of the Trust Advisory Board or (b) equal to or less than four
(4), a “Supermajority” shall mean the affirmative vote of at least 75% of the
then current members of the Trust Advisory Board.  Twenty Million Dollars
($20,000,000.00) of the Funding (the “Litigation Funding”) shall be allocated to
the Litigation Subcommittee, with both the first Ten Million Dollars
($10,000,000.00) of the Litigation Funding (the “First Tranche”) and the second
Ten Million Dollars ($10,000,000.00) of the Litigation Funding (the “Second
Tranche”) to be used for the prosecution of the Recovery Claims (as defined
herein); provided, however, that, prior to the allocation and use of any portion
of the Second Tranche, the Litigation Subcommittee shall obtain the approval of
the Trust Advisory Board as to the reasonable expenditure of such funds;
provided, further, that the Litigation Funding may be increased during the term
of the Liquidating Trust upon the request of the Litigation Subcommittee and the
approval of a Supermajority of the Trust Advisory Board, which approval may be
granted or withheld by the Trust Advisory Board in its sole and absolute
discretion, and provided that any additional
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Litigation Funding that is approved shall be deducted from any remaining portion
of the Administrative Funding (as defined herein); provided, further, that
nothing herein shall preclude the Trust Advisory Board or the Litigation
Subcommittee from seeking additional financing from sources other than the
Liquidating Trust Assets in the discharge of their fiduciary duties; provided,
further, that any portion of the Funding, including the Litigation Funding, that
is not used to fund the activities of the Liquidating Trust shall be distributed
in accordance with Section 4.3 hereof.  At any time after the date hereof, the
Litigation Subcommittee may, by notice in writing to the Trust Advisory Board,
authorize the release and distribution in accordance with Section 4.3 hereof of
any remaining unspent portion of the First Tranche and/or the Second Tranche
(collectively, the “Released Litigation Funding Amount”).  Following such
release and distribution, the Litigation Subcommittee may, by notice in writing
to the Trust Advisory Board, direct the transfer of an amount equal to some or
all of the Released Litigation Funding Amount (the “Reallocated Amount”) from
the Administrative Funding to the Litigation Funding; provided, however, an
amount equal to or greater the Reallocated Amount remains in the Administrative
Funding at the time of such notice; provided, further, that, prior to the
allocation and use of any portion of the Second Tranche, the Litigation
Subcommittee shall obtain the approval of the Trust Advisory Board as to the
reasonable expenditure of such funds.  The transfer of the Liquidating Trust
Assets shall be exempt from any stamp, real estate transfer, mortgage reporting,
sales, use or other similar Tax, pursuant to section 1146(a) of the Bankruptcy
Code.  Upon delivery of all Liquidating Trust Assets to the Liquidating Trust,
the Debtors shall be discharged and released from all liability with respect to
the delivery of such distributions, and exculpated as provided in Section 41.8
of the Plan.  In connection with the receipt of the Liquidating Trust Assets,
the Liquidating Trust shall acquire and assume all of WMI’s rights and
obligations pursuant to Section 2.4 of the Global Settlement Agreement, and WMI
shall have no further liability or obligations thereunder.  The Liquidating
Trust Assets and all other property held from time to time by the Liquidating
Trust under this Trust Agreement and any earnings, including without limitation,
interest, on any of the foregoing are to be applied by the Liquidating Trustee
in accordance with the terms hereof, the Plan and the Confirmation Order for the
benefit of the Liquidating Trust Beneficiaries, and for no other party, subject
to the further covenants, conditions and terms hereinafter set forth.”
 
2. Establishment of Trust Advisory Board.  Section 6.4(f)(iv) of the Liquidating
Trust Agreement shall be amended and restated to read in full as follows:
 
“(f)(iv)  subject to Section 6.4(d) and Section 6.4(e), in the event of a
vacancy in a member’s position (whether by removal, death or
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
resignation), a new member may be appointed, (A) in the case of a CC Member
(other than the WF Member so long as Wells Fargo Bank N.A. has not relinquished
its right to name a member), by (i) the Creditors’ Committee, as notified in
writing to the Trust Advisory Board and the Liquidating Trustee within ten (10)
Business Days, or (ii) if the Creditors’ Committee has been dissolved, the CC
Members, as notified in writing to the Trust Advisory Board and the Liquidating
Trustee within ten (10) Business Days; or (iii) if there are no remaining CC
Members, the Liquidating Trustee, as notified in writing to the Trust Advisory
Board within ten (10) Business Days; (B) in the case of a WF Member, by Wells
Fargo Bank N.A. (unless Wells Fargo Bank N.A. has relinquished its right to name
a member, in which case a new member may be appointed as provided in clause (A)
above) as notified in writing to the Trust Advisory Board and the Liquidating
Trustee within ten (10) Business Days; (C) in the case of an EC Member (other
than the TPS Member so long as the TPS Funds have not relinquished their right
to name a member, or the PPMA Member so long as PPMA has not relinquished its
right to name a member), by the other EC Members; (D) in the case of a TPS
Member, by the TPS Funds (unless the TPS Funds have relinquished their right to
name a member, in which case a new member may be appointed as provided in clause
(C) above) as notified in writing to the Trust Advisory Board and the
Liquidating Trustee within ten (10) Business Days; (E) in the case of a PPMA
Member, by PPM America Inc. (unless PPM America has relinquished its right to
name a member, in which case a new member may be appointed as provided in clause
(C) above) as notified in writing to the Trust Advisory Board and the
Liquidating Trustee within ten (10) Business Days; or (F) in the case of the
CC-EC Member, by (i) the Creditors’ Committee subject to the approval of the EC
members (such approval not to be unreasonably withheld), as notified in writing
to the Trust Advisory Board and the Liquidating Trustee within ten (10) Business
Days, or (ii) if the Creditors’ Committee has been dissolved, the CC Members
subject to the approval of the EC Members (such approval not to be unreasonably
withheld), as notified in writing to the Trust Advisory Board and the
Liquidating Trustee within ten (10) Business Days, or (iii) if there are no
remaining CC Members, the Liquidating Trustee subject to the approval of the EC
Members (such approval not to be unreasonably withheld), as notified in writing
to the Trust Advisory Board within ten (10) Business Days.  In each case, the
appointment of a successor member of the Trust Advisory Board (including any
appointment pursuant to Section 6.4(d) and Section 6.4(e)) shall be evidenced by
the filing with the Bankruptcy Court by the Liquidating Trustee of a notice of
appointment, which notice shall include the name, address, and telephone number
of the successor member of the Trust Advisory Board; and”.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
3. The Litigation Subcommittee.
 
a.  
Section 6.5(b) of the Liquidating Trust Agreement shall be amended by adding the
following to the end of the provision:

 
“In the event of a vacancy on the Litigation Subcommittee other than by
operation of Section 6.4(c), 6.4(d), or 6.4(e) (whether by removal, death or
resignation), a new member may be appointed, (A) in the case of a CC
Subcommittee Member, by the other CC Members of the Trust Advisory Board, or if
there are no remaining CC Members, the Liquidating Trustee, as notified in
writing to the Trust Advisory Board within ten (10) Business Days; (B) in the
case of an EC Subcommittee Member, by the other EC Members of the Trust Advisory
Board; or (C) in the case of the TPS Member, by the successor TPS Member, if
any, appointed by the TPS Funds (unless the TPS Funds have relinquished their
right to name a member, in which case a replacement may be appointed by the
other EC Members of the Trust Advisory Board).”


 
b.  
Section 6.5(c) of the Liquidating Trust Agreement shall be amended by adding the
following to the end of the second last sentence of this provision:

 
“(excluding the allocation and use of the Reallocated Amount, which shall be
governed by Section 1.3)”.


 
4. Agents, Employees and Professionals.  The second sentence of Section 6.8(b)
of the Liquidating Trust Agreement shall be amended by adding the word “Section”
before “6.11(c)”.
 
5. Notices.  Section 9.4(ii) shall be amended by replacing “if to members of the
Trust Advisory Board, then to each of” with “if to members of the Trust Advisory
Board, then to each of the following for so long as each is a member of the
Trust Advisory Board”.
 
6. Annex B.  Annex B to the Liquidating Trust Agreement shall be amended by
adding the following to the end of Annex B:
 
“Incentive compensation that has accrued but has not yet been paid at the time a
Trust Advisory Board member resigns shall be paid to such member rather than to
such member’s successor, notwithstanding any other provision of the Trust
Agreement.  In the event that a Trust Advisory Board member resigns pursuant to
the terms of subsections 6.4(c), 6.4(d),
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
or 6.4(e) upon the payment of a distribution, such distribution shall be
included in the calculation of any incentive compensation that is payable to
such resigning Trust Advisory Board member.”
 
7. Except as expressly provided for herein, the Liquidating Trust Agreement
shall continue in full force and effect and shall not be amended or modified by
the execution of this Amendment.
 
[Remainder of Page Blank — Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Liquidating Trustee has executed this Amendment No. 2 to
the Liquidating Trust Agreement.
 

 
LIQUIDATING TRUSTEE
 
By:
   /s/  William C. Kosturos    
Name:
William C. Kosturos

 
The undersigned Voting Members of the Trust Advisory Board hereby consent to the
Amendments to the Liquidating Trust Agreement contained herein.
 

        /s/  Arnold Kastenbaum  
Arnold Kastenbaum
        /s/  Marc S. Kirschner  
Marc S. Kirschner
         /s/  Michael Willingham  
Michael Willingham
        /s/  Hon. Douglas Southard  
Hon. Douglas Southard
        /s/  Joe McInnis  
Joe McInnis
        /s/  Matthew Cantor  
Matthew Cantor
        /s/  Thomas Korsman  
Thomas Korsman

 
 
7